oOo SF ND HW BR WY PHO Ke

YP NY NY NY NY BD YO Be Be He Re ee ee oe UL
Nn WU FF YC HY KF SF OD me I DWH BRB WwW HH BS

 

 

Case 2:19-cr-00008-RSL Document 26-1 Filed 05/29/19 Page 1 of 1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-008-RSL
)
Plaintiff, )
) PROPOSED} ORDER GRANTING
VS. ) UNOPPOSED MOTION TO EXTEND
) DEADLINE FOR PRETRIAL
NOLAN PAUL CYRE, ) MOTIONS
)
Defendant. )
)
)

 

THE COURT has considered Nolan Cyre’s unopposed motion to extend the
deadline for pretrial motions, and all the records in this case.

IT IS NOW ORDERED that the due date for pretrial motions is extended to
June 4, 2019.

>»
DONE this\_ day of Mow 2019.

  

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Christopher Sanders

s/ Corey Endo

Assistant Federal Public Defenders
Attorneys for Nolan Cyre

FEDERAL PUBLIC DEFENDER
ORDER TO EXTEND PRETRIAL 1601 Fifth Avenue, Suite 700

MOTIONS DEADLINE - | Seattle, Washington 98101
(Nolan Cyre, CR19-008-RSL) (206) 553-1100

 
